 STROM BERG-CARLSON CORPORATIONStromberg-CarlsonCorporation,a subsidiary ofGeneral DynamicsandElizabeth E. Kunow. Case3-CA-3509February 14, 1969DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND ZAGORIAOn October 16, 1968, Trial Examiner Bernard J.Seff issued hisDecision in the above-entitledproceeding, finding that the Respondent had notengaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief, and the Respondentfiled a reply brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, and the entire record in thecase, including the exceptions and briefs, and herebyadoptsthefindings,conclusions,andrecommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the complaint herein be, and it hereby is,dismissed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBERNARD J. SEFF, Trial Examiner: This case was heardbefore me in Rochester, New York, on August 14, 1968,upon allegations in the complaint issued July 11, 1968,based upon a charge filed on May 17, 1968, that theabove-named Respondent had violated Section 8(a)(1) and(3) of the Act by discharging Elizabeth E. Kunow becauseof her union and/or concerted activities. In its answer theRespondent denied that it had violated the Act.Upon the entire record in the case, including myobservation of the witnesses and their demeanor whiletestifying, and a consideration of the briefs filed with meby counsel for the General Counsel and the Respondent,respectively, I make the following:FINDINGS OF FACTL THE BUSINESS OF THE RESPONDENT545Respondent is a corporation duly organized under thelawsofNew York. At all times material herein,Respondent maintained its principal office and place ofbusiness in Rochester, New York. During the past 12months Respondent purchased goods and materials valuedin excess of $50,000 which were transported to its plantdirectly from States of the United States other than theState of New York. Respondent is an employer engagedin commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union,InternationalUnion of Electrical, Radioand MachineWorkers, AFL-CIO-CLC, Local Union 338,is a labor organization within the meaning ofthe Act.III.THE UNFAIR LABOR PRACTICESA. The Facts Leading up to the Separation FromEmployment of Employee KunowThe death of Kunow's sister caused her to first requestbereavement leave and later, on December 24, 1967, torequest an extension of such leave of Foreman Martz whotold her he would take care of the matter.When Kunow returned to work on January 2, 1968, shefound she had been paid for 1 day of bereavement payinstead of 3 as she thought she would receive. UponquestioningMartz he told her the decision in her case hadbeen reached by the front office and that he had hadnothing to do with it. Thereafter, after being informed oftheCompany's decision,Kunow filed a grievanceconcerning the pay problem.On February 19, 1968, upon returning to work from a2-week sick leave, Kunow was assigned to a new positionin the packing area. There is undisputed testimony in therecord thatKunow was transferred to the packingdepartment because the Company had military ordersrequiring the shipment of critically needed material toViet Nam. She testified that her transfer was unwarrantedand that upon questioning Martz he allegedly said she wastransferred as "punishment." Martz testified that he nevermade such a statement and further that the only use oftheword "punishment" was made by Kunow. Thisconflictinthetestimonymore logically fits theexplanation made by Martz, whom I credit, than Kunowbecause she did feel she had been punished by the transfer.The record is clear that none of Martz' supervisorsblamed him for the mixup over the pay problem thatbothered Kunow. It was only Kunow who felt that he wasresponsible for this fact. Under these circumstances it isunlikely that a supervisor would transfer an employee inretaliation for her filing a grievance when the grievance inno way reflected upon the supervisor's skills or abilities.B. The Events on May 14, 1968, Which Resulted inKunow's Separation From the Company'sEmploymentKunow testified that on May 14, 1968, the noise in thepacking area was so intense that it made her nervous andmade her feel that the top of her head was coming off.Feeling the way she did Kunow requested permission togo to the medical department. Upon arriving at the174 NLRB No. 82 546DECISIONSOF NATIONALLABOR RELATIONS BOARDmedical department Kunow complained to'the head nurse,Mary Lou, that the noise and conditions of employmentat her work station were driving her nuts. The applicationof an ice pack produced no relief and Kunow asked forpermission to go home explaining that she wanted to go toher doctor. After some additional conversation with thehead nurse and having secured no relief from her pains,Kunow left the medical department without a pass, andreported to her department foreman, Bailey, where sherequested permission to go to see her own doctor. Baileysaid he could not give her a pass to go home becauseCompany rules required that once an employee reportedto the medical department only this department wasauthorized to issue a pass. Thereupon Kunow left theplant, signed the book in the guardhouse and left thecompany premises. On the next day, May 15, 1968,Kunow did not report for work and had a co-workerdeliver a message to this effect to Bailey who thanked hisinformant for giving him this notice. On May 16, Kunowreturned to work. Bailey asked her what she was doing atwork and then informed her that when she had walked offthe job the Company considered that she had voluntarilyquit her job.There is testimony in the record that Kunow went tosee a company employment interviewer, Frusci, on May 2,1968, to request a different job from the one she hadbecause she complained about the noise, absence of aproper workbench and dirt in the packing department.Frusci testified that after giving Kunow a typing testshe returned to his office and he said there was an openingwhich involved typing.Kunow,whileshedidnotcategorically refuse the job, told Frusci that she did notwant a job that entailed a great amount of typing. Sincethe job under discussion did involve considerable typingFrusci concluded that Kunow was not interested in theposition under discussion. Kunow testified that she did notreturn to see Frusci after the typing exam and did nothave a conversation with him concerning a typing job.Since the decision in this case turns on a consideration ofother significant facts it becomes unnecessary to deal withthis conflict in testimony in greater depth than has beendone.C. Contentionsof thePartiesThe General Counsel contends that the discharge ofKunow was caused by the fact that she filed a grievanceover the pay problem. In support of this argument theGeneral Counsel points to a change in attitude by Martztowards Kunow. Prior to the filing of the grievance Martzfrequently complimented her on her work; joked with her;visited her -socially and permitted her to make up losttime.After the grievance was filedMartz stoppedcomplimenting her; stopped telling her jokes and ceasedpermitting her to make up lost time.Iregard the change in social amenities as trivial butfind it necessary to deal more closely with regard to thealleged change in permitting Kunow to make up lost time.In support of this contention the General Counsel callsattention to the transcript wherein Kunow testified asfollows:Bob (Martz) I would make up that extra minute, itwas twelve minutes that I went home early last night "He said, "I don't think we're busy to make the time up.You don't have to make up that time.The above quoted language, including as it does thestatement "You don't have to make up that time," seemsclearly to mean Kunow should forget about making up thetime. Thus, the record supports a conclusion which is theopposite of the meaning taken by the General Counsel.Indeed it is clear that by telling Kunow she did not havetomake up lost time this does not mean that Martz wasrefusing to let her make up lost time. If the GeneralCounsel intended the above quoted language to show thatKunow was denied pay for the time she took off it issubmitted that no evidence was adduced to show that shewas docked for leaving her job early.D. Contentions of the PartiesThe General Counsel contends that what had previouslybeen a friendly relationship between Kunow and hersupervisorMartz deteriorated into one of hostility as theresult of the fact that she filed a grievance over the payproblem.The ill will ultimately culminated in herdischarge. The filing of a grievance is a protected activity.Despite the fact that leaving the plant without permissionprovided the Company with a basis for discharge, if anemployee is engaged in protected activity and this is thesubstantial or motivating reason for the discharge thenthere is discrimination.' Such discrimination is violative ofSection 8(a)(3) of the Act.Respondent takes the position that when Kunow leftthe plant without permission and without first securing apass she was guilty of a serious dereliction of duty andthiswas the only reason for her separation fromemployment.Respondent argues that the disciplinaryaction taken against Kunow has nothing to do with thefact that she filed a grievance.Based on the evidence adduced at the hearing I findthat the General Counsel has failed to establish a causalconnection between Kunow's filing of a grievance and herdischarge.CONCLUSIONS OF LAW1.Respondent is engaged in, and during all timesmaterialwas engaged in, commerce or in a businessaffecting commerce within the meaning of Section 2(6)and (7) of the Act.2.TheUnion is a labor organization within themeaning of Section 2(5) of the Act.3.The allegations of the complaint that Respondent hasengaged in, and is engaging in, unfair labor practicesaffecting commerce within the meaning of Section 8(a)(1)and (3) of the Act, have not been sustained by substantialevidence.RECOMMENDATIONSIt is recommended that the complaint be dismissed inits entirety.'Bowman Transportation,Incorporated,134 NLRB 1419.